FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


LAYNA CROFTS,                            No. 19-35473
                Plaintiff-Appellant,
                                            D.C. No.
                and                      2:17-cv-01365-
                                              JLR
JEREMY SANDERS,
                          Plaintiff,
                                           OPINION
                v.

ISSAQUAH SCHOOL DISTRICT
NO. 411,
             Defendant-Appellee,

                and

MELISSA MADSEN; RON THIELE,
                     Defendants.

     Appeal from the United States District Court
        for the Western District of Washington
      James L. Robart, District Judge, Presiding

      Argued and Submitted November 19, 2021
                Pasadena, California

                Filed January 12, 2022
2        CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

     Before: Marsha S. Berzon and Johnnie B. Rawlinson,
    Circuit Judges, and Jennifer A. Dorsey, * District Judge.

                    Opinion by Judge Dorsey


                          SUMMARY **


         Individuals with Disabilities Education Act

   Affirming the district court’s summary judgment in
favor of a school district in an action under the Individuals
with Disabilities Education Act, the panel held that the
school district properly denied a student’s parent’s request
for an independent educational evaluation, properly
evaluated the student for an individualized education plan,
and did not deny the student a free appropriate public
education.

    Affording deference to a state administrative law judge,
the panel held that the ALJ properly discounted expert
witness testimony.

    The panel held that the school district satisfied the IDEA
by evaluating the student for a “specific learning disability,”
and the school district did not violate its obligation to
evaluate the student in “all areas of suspected disability”
when it did not formally evaluate her for dyslexia. The panel

     *
       The Honorable Jennifer A. Dorsey, United States District Judge
for the District of Nevada, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
      CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411             3

further held that the school district’s IEPs were reasonably
calculated to help the student progress, and the school
district did not deny her a FAPE by failing to use her parents’
preferred teaching method.


                         COUNSEL

Theresa M. DeMonte (argued), McNaul Ebel Nawrot &
Helgren PLLC, Seattle, Washington, for Plaintiff-Appellant.

Sarah C. Johnson (argued) and Carlos A. Chavez, Pacific
Law Group LLP, Seattle, Washington, for Defendant-
Appellee.

Angela M. Shapow, Cedar Law PLLC, Seattle, Washington,
for Amicus Curiae Washington State Branch of the
International Dyslexia Association.


                         OPINION

DORSEY, District Judge:

    Plaintiff-appellant Layna Crofts, on behalf of her minor
daughter A.S., sued defendants-appellees Issaquah School
District and two school-district administrators for multiple
violations of the Individuals with Disabilities Education Act
(IDEA) following A.S.’s second- and third-grade school
years. Crofts requested that the District evaluate A.S. for
special-education services after she received an outside
evaluation indicating that A.S. might have dyslexia. The
District evaluated A.S. under the IDEA’s enumerated
“specific learning disability” category, which statutorily
encompasses conditions like dyslexia. It determined that she
4       CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

was eligible for services in reading and writing, so it created
an individualized education plan (IEP) targeting A.S.’s
deficiencies in those areas. Crofts contends that the District
should have evaluated A.S. specifically for dyslexia and
used her preferred teaching method for dyslexia, and that it
improperly denied her request for an independent
educational evaluation (IEE). The District’s actions, she
claims, procedurally violated the IDEA and denied A.S. a
free appropriate public education (FAPE).

     A Washington State Administrative Law Judge (ALJ)
found that the District did not violate the IDEA by evaluating
A.S. under the specific-learning-disability category and not
specifically for dyslexia. The United States District Court
for the Western District of Washington affirmed, finding that
the District properly denied Crofts’s request for an IEE,
properly evaluated A.S. for an IEP, and did not deny A.S. a
FAPE.

    We conclude that the District correctly evaluated A.S.
for a specific learning disability—of which dyslexia is one—
and provided an education reasonably calculated to enable
A.S. to make appropriate progress in light of her disability.
The District was also not required to use the parents’
preferred teaching method to provide A.S. with a FAPE. We
therefore affirm the district court’s order in its entirety. 1



    1
       Crofts requests that this court take judicial notice of the
Department of Education’s April 25, 2016, Letter to Kelli Unnerstall, a
non-binding letter addressing the use of the term “dyslexia” in IDEA
evaluations. The District does not oppose. We grant Crofts’s request
because the ALJ referenced the letter, and it is from a source “whose
accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see
also Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 851 n.10 (9th Cir.
      CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411                  5

                    I. Factual Background

    Throughout the relevant time period, A.S. attended an
elementary school in the Issaquah School District. In the
summer before A.S.’s second-grade school year, her parents
requested an IDEA evaluation because they believed she
might have dyslexia. Before school started, the parents had
A.S. evaluated by a retired school psychologist. The
evaluator conducted numerous assessments of A.S.’s
reading skills and cognitive ability and determined that she
“demonstrated a pattern of academic and cognitive strengths
and weaknesses consistent with th[e] classic profile of the
specific learning disability of dyslexia.”

    At the beginning of A.S.’s second-grade year, the
District agreed to proceed with its own initial evaluation, and
over the next month, it conducted a series of assessments
designed to gauge A.S.’s eligibility for special-education
services. The resulting evaluation report cited the outside
evaluator’s assessments and suggestion that A.S. has
dyslexia, as well as the District’s own assessments and
observations. It concluded that A.S. was eligible for services
under the IDEA’s “specific learning disability” category,
which statutorily includes conditions like dyslexia. See
20 U.S.C. § 1401(30).

    A.S.’s second-grade IEP provided her with 40 minutes
of reading and writing instruction per day in a special-
education classroom, as well as several accommodations for
her general-education instruction. Her general- and special-
education teachers used a variety of reading programs when
instructing A.S., including programs with multi-sensory

2016) (noting that “courts routinely take judicial notice of letters
published by the government”).
6     CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

approaches designed for students who have difficulty
reading. In February of that school year, her parents called
for another IEP meeting, citing their concern that A.S.
wasn’t making sufficient progress toward her IEP goals.
They requested numerous additional accommodations,
including that A.S.’s teachers be trained in and use the
“Orton-Gillingham Approach,” an instructional method for
reading that the parents believed would be best for a student
with dyslexia. The District denied the request, stating that it
“ha[d] already chosen research and evidence-based
curriculums and methodologies which are utilized for both
general education and special education settings.” A.S.’s
second-grade report card reflected progress in her general-
and special-education classes, particularly in reading. But
while she progressed toward her IEP goals, she fell short of
meeting them.

    At the beginning of A.S.’s third-grade year, the District
held another IEP meeting with the help of an outside
facilitator. A.S.’s IEP team then reassessed her academic
performance and prepared new IEP goals. The team
increased A.S.’s special-education instructional time from
40 to 60 minutes per day and revised her general-education
accommodations. The parents again requested that the
District teach A.S. using the Orton-Gillingham Approach
and that A.S.’s disability category be changed from “specific
learning disability” to “dyslexia.” The District denied both
requests, stating that, under the applicable law, “specific
learning disability” serves as the eligibility category for
dyslexia and that the District does not identify specific
learning programs in IEPs. A.S. continued to progress in
reading, and by December of her third-grade year, she’d
moved up another three levels.
      CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411               7

                II. Procedural Background

    After A.S.’s third-grade IEP meeting, her parents
requested an IEE at the District’s expense. The District did
not agree that an IEE was warranted and filed a request for
an administrative hearing to show that its internal
evaluations were appropriate. A.S.’s parents filed their own
hearing request soon after, alleging that the District denied
A.S. a FAPE during her second- and third-grade years.

    During the 10-day ALJ hearing, Crofts called nine
witnesses to testify, including Cheryl Anthony, whom she
refers to as a dyslexia expert. Anthony is a certified teacher,
was the past president of the Oregon chapter of the
International Dyslexia Association, and runs a business that
provides screening for dyslexia and dysgraphia. Anthony
reviewed A.S.’s IEP and test scores and some of her
completed work, but she did not meet with or evaluate A.S.
or speak to any of her teachers.

    Anthony recommended the Orton-Gillingham Approach
for teaching children with dyslexia, explaining that this
method best addresses the phonological deficits that children
with dyslexia face. Anthony also testified that the
educational services the District provided were not
appropriate for a child with dyslexia. According to Anthony,
the goals in A.S.’s IEPs were not calculated to help a child
with dyslexia progress to the level she could potentially
achieve. She opined that A.S. wasn’t given a FAPE in her
second- or third-grade years because her IEP wasn’t created
to address dyslexia.

    District officials testified that they do not evaluate for or
diagnose dyslexia but instead evaluate students for a specific
learning disability, which they understood to be the umbrella
term that encompasses dyslexia. A.S.’s teachers also
8     CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

testified that, while the District did not give them dyslexia-
specific training, the training they did receive was sufficient
to teach A.S.

    The ALJ found that the District’s evaluation was
appropriate and that the IEP it crafted for A.S. did not deny
her a FAPE. The ALJ gave Anthony’s testimony little
weight because she “d[id] not have education, training, and
experience in special education, ha[d] little experience
writing IEP goals, ha[d] not met [A.S.] or talked to her
teachers, and ha[d] only reviewed samples of [A.S.’s] work
provided by the [p]arents without an understanding of what
the samples represented.” The ALJ concluded that the
District was not required to specifically assess A.S. for
dyslexia because it identified A.S. as having a specific
learning disability, that dyslexia is but “one example of a
larger group of specific learning disabilities,” and that
testing in dyslexia was not necessary to determine this
student’s educational needs.

    A.S.’s parents then filed a complaint in the United States
District Court for the Western District of Washington.
Following cross-motions for summary judgment, the district
court granted summary judgment in the District’s favor and
upheld the ALJ’s order. Crofts appeals.

                 III. Standard of Review

    The question of whether a school district’s IEP provided
a FAPE is reviewed de novo. N.B. v. Hellgate Elementary
Sch. Dist., 541 F.3d 1202, 1207 (9th Cir. 2008). In IDEA
cases, the district court’s findings of fact are reviewed for
clear error, even when they are based on the administrative
record. J.G. v. Douglas Cnty. Sch. Dist., 552 F.3d 786, 793
(9th Cir. 2008). Unlike other cases reviewing administrative
action, in IDEA cases, the Ninth Circuit “do[es] not employ
      CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411            9

a highly deferential standard of review”; rather, it gives
“‘due weight’ to the state administrative proceedings.” Id.
(quoting Van Duyn v. Baker Sch. Dist. 5J, 502 F.3d 811, 817
(9th Cir. 2007)). And it gives “particular deference to
‘thorough and careful’ administrative findings.” Id. (quoting
R.B. ex rel. F.B. v. Napa Valley Unified Sch. Dist., 496 F.3d
932, 937 (9th Cir. 2007)). As the party seeking relief, the
appellant bears the burden of demonstrating that the ALJ’s
decision was incorrect. J.W. ex rel. J.E.W. v. Fresno Unified
Sch. Dist., 626 F.3d 431, 438 (9th Cir. 2010).

                       IV. Discussion

A. The ALJ gave adequate weight to Crofts’s expert
   witness.

    As a preliminary matter, we afford deference to the
ALJ’s decision to discount A.S.’s expert witness testimony.
Anthony did not evaluate A.S. or speak to her teachers,
rendering her opinions about whether this student received a
FAPE less weighty than the opinions of A.S.’s teachers and
district administrators who evaluated and observed her. See
Hellgate, 541 F.3d at 1212 (holding it was “reasonable for
the hearing officer to rely on the testimony of [the school’s]
witnesses because they had observed [the student’s] school
performance” in contrast to parents’ expert witnesses who
“based their opinions predominantly upon file reviews”).
Crofts’s contention that Anthony did not need to meet A.S.
to provide competent testimony on the unique needs of
students with dyslexia generally is also unconvincing.
Anthony’s categorical opinions about the proper teaching
method for all children with dyslexia were properly
discounted based on her lack of special-education
credentials and inexperience writing IEPs. The ALJ
thoroughly and carefully evaluated Anthony’s testimony
against those of teachers and administrators who worked
10    CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

with A.S., and we give deference to her determination that
Anthony’s testimony deserved little weight.

B. The District did not violate the IDEA.

    “The IDEA is a comprehensive educational scheme,
conferring on disabled students a substantive right to public
education.” Fresno Unified, 626 F.3d at 432 (quoting Hoeft
v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1300 (9th Cir.
1992)). Schools that accept IDEA funds must maintain
“policies and procedures ensuring that a ‘free appropriate
public education’ is available to all children with disabilities
between the ages of three and twenty-one.” Timothy O. v.
Paso Robles Unified Sch. Dist., 822 F.3d 1105, 1110 (9th
Cir. 2016) (quoting 20 U.S.C. § 1412(a)(1)(A)). To provide
a FAPE to all children with disabilities, states must “first
identify those children and evaluate their disabling
conditions.” Id. Once identified, “those children must be
evaluated and assessed for all suspected disabilities so that
the school district can begin the process of determining what
special education and related services will address the
child’s individual needs.”          Id. (citing 20 U.S.C.
§§ 1412(a)(7), 1414(a)–(c)). For the child to be deemed
eligible for services, the team of school officials evaluating
her must conclude that the child has at least one of the
qualifying disabilities enumerated in the IDEA and defined
by federal regulations. 20 U.S.C. § 1401(3)(A); 34 C.F.R.
§ 300.8; see also Wash. Admin. Code § 392-172A-
01035(1)(a).

    If the district determines that the child is eligible to
receive special-education services, a team consisting of the
child’s parents, teachers, evaluators, and administrators
creates “a written document that states the child’s present
levels of academic achievement and functional performance,
creates measurable annual goals for the child, describes the
      CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411              11

child’s progress toward meeting the annual goals, and
explains the services that will be provided to the child to help
[her] advance toward attaining [her] particular goals.”
Timothy O., 822 F.3d at 1111 (citing 20 U.S.C.
§ 1414(d)(1)(A)). This document is known as the IEP.

    “[A] state must comply both procedurally and
substantively with the IDEA.” M.L. v. Fed. Way Sch. Dist.,
394 F.3d 634, 644 (9th Cir. 2005). The court engages in a
two-step inquiry to determine whether a child has received a
FAPE. Amanda J. ex rel. Annette J. v. Clark Cnty. Sch. Dist.,
267 F.3d 877, 890 (9th Cir. 2001). It determines first
whether the IDEA’s procedures were complied with and
second whether the district met its substantive obligation to
provide a FAPE. Id. “While some procedural violations can
be harmless, procedural violations that substantially
interfere with the parents’ opportunity to participate in the
IEP formulation process, result in the loss of educational
opportunity, or actually cause a deprivation of educational
benefits ‘clearly result in the denial of a [FAPE].’” Timothy
O., 822 F.3d at 1118 (quoting Amanda J., 267 F.3d at 892).
To meet its substantive obligation under the IDEA, a school
must offer an IEP “reasonably calculated to enable a child to
make progress appropriate in light of the child’s
circumstances.” Endrew F. ex rel. Joseph F. v. Douglas
Cnty. Sch. Dist., 137 S. Ct. 988, 1001 (2017).

    1. The District satisfied the IDEA by evaluating the
       student for a “specific learning disability.”

    Crofts’s core contention is that the District should have
formally evaluated A.S. for dyslexia instead of evaluating
her for a specific learning disability and that its failure to do
so violated the District’s obligation to evaluate her in “all
areas of suspected disability.” 20 U.S.C. § 1414(b)(3)(B).
“Specific learning disability” is one of the enumerated
12       CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

disability-eligibility categories in the IDEA and is defined as
“a disorder in 1 or more of the basic psychological processes
involved in understanding or in using language, spoken or
written, which disorder may manifest itself in the imperfect
ability to listen, think, speak, read, write, spell, or do
mathematical calculations.” Id. § 1401(30)(A). The
category includes “such conditions as perceptual disabilities,
brain injury, minimal brain dysfunction, dyslexia, and
developmental aphasia.” Id. § 1401(30)(B) (emphasis
added). 2 The District’s evaluation report for A.S. quoted the
outside evaluator’s definition of dyslexia as a “language-
based learning disability” that “refers to a cluster of
symptoms, which result in people having difficulties with
specific language skills, particularly reading.”

    Crofts’s insistence that the District should have
evaluated A.S. for dyslexia rather than recognizing her
difficulties with reading, writing, and spelling under the
broader “specific learning disability” category is based on a
distinction without a difference. Medical and psychiatric
dictionaries describe dyslexia as “a general term for primary
reading disorder.” The Merck Manual of Diagnosis and

     2
       The American Psychiatric Association’s Diagnostic and Statistical
Manual of Mental Disorders (DSM-5) contains a definition for the
diagnosis of a “specific learning disorder” but does not recognize
dyslexia as a separate disorder or diagnosis. Within the specific-
learning-disorder listing, the DSM-5 contains a diagnostic code for a
specific learning disorder “[w]ith an impairment in reading,”
characterized by problems with word reading accuracy, reading rate or
fluency, and reading comprehension. Am. Psychiatric Ass’n, Diagnostic
and Statistical Manual of Mental Disorders (DSM-5) 67 (5th ed. 2013)
(diagnostic code F81.0). Within that category of specific learning
disorder, the DSM-5 notes that dyslexia is “an alternative term used to
refer to a pattern of learning difficulties characterized by problems with
accurate or fluent word recognition, poor decoding, and poor spelling
abilities.” Id.
        CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411                     13

Therapy 3042 (19th ed. 2011); see also Robert J. Campbell,
Campbell’s Psychiatric Dictionary 310–12 (9th ed. 2009)
(defining dyslexia as a “reading disorder; usually grouped
within the learning disorders or academic skills disorders
when it occurs as a developmental disability”); Narriman C.
Shahrokh, Robert E. Hales, Katharine A. Phillips, & Stuart
C. Yudofsky, The Language of Mental Health: A Glossary
of Psychiatric Terms 90 (1st ed. 2011) (defining dyslexia as
“[i]nability to read or difficulty in reading, including word
blindness and a tendency to reverse letters and words in
reading and writing”). The District conducted a battery of
assessments to evaluate A.S.’s reading and writing skills—
areas that dyslexia can impact—and determined that she
needed special-education services to address deficiencies in
those areas. It also considered and incorporated the outside
evaluator’s assessments that tested for difficulties with
A.S.’s phonological processing, which is a particular area
often included within the term dyslexia. Crofts fails to point
to any other assessment or evaluation that the District could
have administered to demonstrate that A.S. had dyslexia.
Nor does Crofts demonstrate that the educational difficulties
A.S. faced because of her language-related specific learning
disability were so different from those faced by children with
other reading- and writing-related specific learning
disabilities that the District was required to make different
findings, denominated by the term “dyslexia,” in order to
comprehensively evaluate her needs. 3

    3
      Crofts cites two Department of Education resources—an October
23, 2015, Dear Colleague Letter addressing dyslexia and the Letter to
Unnerstall, see supra n.1—to argue that the District should have
evaluated A.S. for dyslexia. Both letters merely explain that the IDEA
does not prohibit the use of terms like dyslexia in evaluation reports. See
Dep’t of Educ., Off. of Special Educ. and Rehab. Servs., Dear Colleague
Letter: Dyslexia Guidance 2 (Oct. 23, 2015); Dep’t of Educ. Off. of
14     CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

    Crofts invokes three of our previous cases, Amanda J. ex
rel. Annette J. v. Clark Cnty. Sch. Dist., 267 F.3d 877 (9th
Cir. 2001), N.B. v. Hellgate Elementary Sch. Dist., 541 F.3d
1202 (9th Cir. 2008), and Timothy O. v. Paso Robles Unified
Sch. Dist., 822 F.3d 1105 (9th Cir. 2016), to support her
argument that the District failed to evaluate A.S. for
suspected dyslexia in violation of 20 U.S.C. 1414(b)(3)(B).
In all three cases, the defendant school districts failed to
evaluate students for suspected autism. In Amanda J., the
district had information in its records indicating that the
student may have had autism, but it did not assess her for the
same and failed to disclose those records to her parents.
Amanda J., 267 F.3d at 893–95. In Timothy O, the district
was on notice that the student “displayed symptoms” of
autism but did not evaluate him for it. Timothy O., 822 F.3d
at 1118–20. And in Hellgate, the district was on notice that
the student “likely suffered from some form of autism” but
failed to obtain its own evaluation and instead referred the
student’s parents to an outside organization for testing.
Hellgate, 541 F.3d at 1209. None of these scenarios is
analogous to the District’s evaluation here because the
District did evaluate A.S. for suspected impairments in
reading and writing and considered the outside evaluator’s
findings implicating dyslexia. The District’s evaluation is
not deficient merely because it did not use the term
“dyslexia” in the manner Crofts would have preferred. We
therefore conclude that the District did not procedurally

Special Educ. and Rehab. Servs., Letter to Kelli Unnerstall 1–2 (Apr. 25,
2016). Neither suggests that districts must evaluate for “dyslexia” rather
than for a language-related specific learning disability. Indeed, the
Letter to Unnerstall highlights that the IDEA does not require districts to
affix any particular label or diagnosis to a student’s evaluation “so long
as the child is regarded as having a disability and receives needed
special[-]education and related services.” Letter to Unnerstall at 1 (citing
34 C.F.R. § 300.111(d)).
      CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411           15

violate the IDEA when it found A.S. eligible for language-
related services under the “specific learning disabilities”
category rather than using the term “dyslexia.”

   2. The District’s IEPs were reasonably calculated to
      help A.S. progress without using the parents’
      preferred teaching method.

    Crofts also contends that the District’s IEP denied A.S. a
FAPE because she would have progressed more had she
been taught using the Orton-Gillingham Approach. But a
district is not required to use the methodology a parent
prefers when providing special-education services for a
child. School districts are “entitled to deference in deciding
what programming is appropriate as a matter of educational
policy.” J.L. v. Mercer Island Sch. Dist., 592 F.3d 938, 945
n.5 (9th Cir. 2010); see also Board of Educ. of Hendrick
Hudson Central Sch. Dist. v. Rowley, 458 U.S. 176, 208
(1982) (“[O]nce a court determines that the requirements of
the [IDEA] have been met, questions of methodology are for
resolution by the States.”); R.P. ex rel. C.P. v. Prescott
Unified Sch. Dist., 631 F.3d 1117, 1122 (9th Cir. 2011)
(“The IDEA accords educators discretion to select from
various methods for meeting the individualized needs of a
student, provided those practices are reasonably calculated
to provide him with educational benefit.”). Districts need
not specify an instructional method unless that method is
necessary to enable a student to receive a FAPE. Mercer
Island, 592 F.3d at 952. Rather, to meet its substantive
obligations, a district must merely provide an IEP that is
“reasonably calculated to enable a child to make progress
appropriate in light of the child’s circumstances.” Endrew
F., 137 S. Ct. at 1001.

   Crofts has not demonstrated that the Orton-Gillingham
Approach, in particular, was necessary for A.S. to receive
16    CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411

appropriate, individualized instruction. The record shows
that A.S.’s IEPs were reasonably calculated to enable her to
make progress in light of her disability without that
methodology. They set goals that measured her ability to
“apply phonetic princip[les] to read,” improve reading-
fluency skills, improve “sight word vocabulary,” improve
reading-comprehension skills, “write grade appropriate
sentences,” and use correct punctuation when writing. These
goals were based on numerous reading and writing
assessments conducted by the District and the parents’
outside evaluator, and they were reasonably calculated to
target the specific areas in which A.S. struggled. In addition
to providing A.S. other accommodations, her teachers used
reading programs designed to improve her reading
comprehension and fluency, including multi-sensory,
kinesthetic reading programs adapted from the principles of
the Orton-Gillingham Approach and similar to the
instructional method recommended by Crofts’s expert.

    The record also reflects that A.S. made appropriate
educational progress without the Orton-Gillingham
Approach. Under her 2015 IEP, A.S. began progressing
quickly in her special-education instruction and in the
general-education classroom. She progressed multiple
levels in the school’s reading-assessment program. While
she did not meet all of her IEP goals, she made meaningful
progress toward them. That she did not meet all grade-level
expectations is not determinative. The IDEA does not
require that students with special-education services perform
on par with students receiving general-education instruction.
Endrew F., 137 S. Ct. at 1001 (reiterating that the IDEA does
not require that states provide children with disabilities
“opportunities to achieve academic success, attain self-
sufficiency, and contribute to society that are substantially
equal to the opportunities afforded children without
      CROFTS V. ISSAQUAH SCHOOL DISTRICT NO. 411            17

disabilities” (citation omitted)). Instead, it requires that an
IEP be tailored to a student’s circumstances and reasonably
calculated to help that student progress in light of those
circumstances. The District met that standard here.

                       V. Conclusion

    The District correctly evaluated A.S. for a specific
learning disability and therefore was not required to provide
an IEE at the public’s expense. It also met its substantive
obligation to provide A.S. with a FAPE during her second-
and third-grade years. The district court’s order granting
summary judgment in favor of the District, therefore, is
AFFIRMED.